PD-1070-14
                                                                      COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                  Transmitted 1/28/2015 6:41:47 PM
                                                                      Accepted 1/29/2015 2:49:59 PM

                                        PD 1070-14                                    ABELAc?eSrk
                         IN THE COURT OF CRIMINAL APPEALS
                                     AUSTIN, TEXAS                               fl^b*^

                            ADRIAN BRONCHA ALEXANDER

         FILED IN                           VQ
COURT OF CRIMINAL APPEALS                   V°*

      January 29, 2015           THE STATE OF TEXAS

   ABELACOSTA, CLERK



                          On Appeal from the Tenth Court of Appeals
                                        Waco, Texas
                                       10-12-00281-CR




              MOTION FOR EXTENSION OF TIME TO FILE MOTION
                                    FOR REHEARING



        TO THE HONORABLE JUDGES OF SAID COURT:

                                             I.


               COMES NOW, Appellant in the above styled case, and makes and

        files this his request for an extension of time to file his Motion for

        Rehearing and would show unto the Court the following:

         Court Below:                                   Tenth Court of Appeals

         Cause Number Below:                            10-12-00281-CR
Date Petition for Discretionary
Review Refused:                                     1-14-15


Present Deadline for Filing Appellant's
Motion for Rehearing:                               1-29-15


Days requested for this extension:                  11 days

Date to which extension is requested:               February 9, 2015

Number of extensions
previously granted:                                 None


                                         I.

      The Appellee's request is based upon the following reasonable
explanation of the need for additional time, within the personal
knowledge of Charles W. McDonald, the attorney signing this motion,
T.R.A.P. 10.5(b), namely:
                                         II.

      Counsel has had some office water damage to his building that has
necessitated interior and exterior repairs. Consequently, I have been unable to
finish this brief, but will in the next 12 days. By previous agreement, this motion
is unopposed by opposing counsel.
                                       III.

      WHEREFORE, this Attorney for the Appellant prays that the
Court grant this motion and extend the time and deadline for the filing
of Appellant's Motion for Rehearing, or the Court grant such additional
time as is just and proper.
                                 Respectfully submitted,


                                 /s/ Charles W. McDonald


                                 Charles W. McDonald
                                 2024 Austin Avenue
                                 Waco, Texas     76701
                                 Pone: (254) 752-9901
                                 Fax: (254) 754-1466
                                 SBOTNO. 1353880




                    CERTIFICATE OF SERVICE
      The undersigned certifies that a true and correct copy of the above
and foregoing instrument was served upon the State Prosecuting
Attorney, P.O. Box 12405, Austin, Texas, 78711, and Abelino "Abel"
Reyna, McLennan County Criminal District Attorney, 219 N. Sixth
Street, Suite 200, Waco, Texas 76701-1363, as allowed by rule and law,
this 28th day of January, 2015.



                                 /s/ Charles W. McDonald
                                    Charles W. McDonald